DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Argentina on 3 April 2018. It is noted, however, that applicant has not filed a certified copy of the AR20180100804 application as required by 37 CFR 1.55.

Drawings
2.	Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note the following informalities:
The structures represented by reference characters 7, 8, 10, 11A and 11B in the embodiment shown in Fig. 2 appear to be distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 1.
The structures represented by reference characters 11A and 11B in the embodiment shown in Fig. 3 appear to be distinct from the structures represented by these same reference characters in the embodiment shown in Fig. 1.

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nozzle being inserted into said hole of the cane-shaped section” as set forth in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colussi et al. (US 2002/0124926 A1; hereinafter “Colussi”).
Colussi discloses an internal fixing set (labeled as 21 and 22 in Fig. 1) for a tire pressure automatic calibrator, the automatic calibrator having a pressure air source (claim 24) from which at least a pressure air conduit (labeled as 23 in Fig. 1; paragraph [0017]) extends, said pressure air conduit passing through the interior of a vehicle hollow shaft 11 and having a distal end that is connected to a flexible tube (labeled as 19 in Fig. 1; paragraph [0017]) which in turn 25 that distributes air to the vehicle tires (paragraph [0017]), said pressure air conduit end being mounted within the hollow shaft by means of the internal fixing set (Fig. 1), the internal fixing set comprising a piece (comprised of 21 and 22 as labeled in Fig. 1) having a bowl-shaped external section (labeled as 21 in Fig. 1) attachable to an inner surface of the hollow shaft (Fig. 1), and a cane-shaped internal section (labeled as 22 in Fig. 1) having a through-hole (unlabeled, but shown in Fig. 1), the distal end of the pressure air conduit being extended into an interior of said through hole (Fig. 1), said distal end being connected to said flexible tube within a cavity defined by said bowl-shaped external section (Fig. 1), wherein said bowl-shaped external section has an external surface, the external surface adapted to be fit into the inner surface of the hollow shaft (Fig. 1), wherein said distal end is connected to a nozzle (labeled as 20 in Fig. 1), the nozzle being considered to be inserted into said hole of the cane-shaped section in the same manner that Applicant’s nozzle is considered to be inserted into the hole of the cane-shaped section, and the nozzle having an end (unlabeled, but shown in Fig. 1) that is connected to the flexible tube and also has a stop (unlabeled, but shown in Fig. 1) for said flexible tube (Fig. 1), wherein said bowl-shaped external section has a venthole (unlabeled, but shown in Fig. 1), wherein said bowl-shaped external section is coaxial with said cane-shaped section (Fig. 1), and wherein said flexible tube has a first end and a second end (Fig. 1), and is connected at said first end to said nozzle (Fig. 1) and at said second end to a sleeve (unlabeled, but shown in Fig. 1) of the rotary coupling, the fixing set arrangement of the shaft and a distal edge of the fixing set maintaining a distance between the sleeve and the nozzle always to be the same (Fig. 1).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Colussi in view of Ingram (US 5,584,949).
	Colussi is silent as to how its bowl-shaped external section is attached within the hollow shaft, and thus fails to disclose its bowl-shaped external section having a plurality of radial holes, and an arrangement of set screws that are fixed in the inner surface of the hollow shaft, a respective set screw being received in a respective radial hole.  
	Ingram, however, in the embodiment shown in Figs. 9 and 10, teaches an internal fixing set that includes an external section (unlabeled, but shown in Fig. 10) having a radial hole that receives a set screw 74a therein for fixing the internal fixing set in an inner surface of a hollow shaft 10a (Fig. 9).
.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colussi in view of Jarrett et al. (US 2004/0244896 A1; hereinafter “Jarrett”).
	Colussi fails to disclose a seal being disposed between the bowl-shaped external section and the inner surface of the hollow shaft.
	Jarrett, however, teaches an internal fixing set 16 having a seal 30 disposed between its external section and the inner surface of the hollow shaft 14 as shown in Fig. 3 to provide an airtight seal (paragraph [0019]).
	It would have been obvious to one having ordinary skill in the art to have modified the internal fixing set of Colussi by including a seal disposed between the external section and the inner surface of the hollow shaft, such as taught by Jarrett, to provide predictable results for providing an airtight seal.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hennig (US 9,908,373 B2) teaches an internal fixing set 504 having a seal 506 disposed between its external section and the inner surface of the hollow shaft 502.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617